

114 HR 5833 IH: Get the Lead Out of Schools Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5833IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Duckworth introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to address lead contamination in school drinking water, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Get the Lead Out of Schools Act. 2.School testing and notification; grant programSection 1464 of the Safe Drinking Water Act (42 U.S.C.300j–24) is amended by striking subsection (d) and inserting the following:
			
 (d)Testing and notification requirements for public water systems that serve schoolsNot later than one year after the date of enactment of this subsection, the Administrator shall promulgate a national primary drinking water regulation for lead that—
 (1)establishes an action level for lead contamination in school drinking water; (2)requires each public water system to sample drinking water at schools the public water system serves for lead on a regular basis, as determined by the Administrator; and
 (3)requires a public water system, if the results of such sampling indicate that school drinking water contains lead at or exceeding the action level established by the Administrator, to notify the local educational agency that has jurisdiction over the school, the relevant local health agencies, the municipality, and the State as soon as possible, but not later than five business days after the date on which the public water system receives the test results.
					(e)School and child care lead testing and remedy grant program
 (1)EstablishmentNot later than one year after the date of the enactment of this subsection, the Administrator shall establish a grant program to provide funds to eligible entities to test for, and remedy, lead contamination in school drinking water.
					(2)Use of funds
 (A)In generalAn eligible entity that receives a grant pursuant to this subsection may use grant funds— (i)to recover the costs incurred by the eligible entity of testing for lead contamination in drinking water at schools, conducted by an entity approved by the Administrator or the State to conduct such testing; or
 (ii)to replace lead pipes, pipe fittings, plumbing fittings, and fixtures with pipes, pipe fittings, plumbing fittings, and fixtures that are lead free (as defined in section 1417) at any school that has lead in its drinking water at a level that meets or exceeds the action level established by the Administrator pursuant to subsection (d).
 (B)LimitationNot more than 5 percent of grant funds received under this subsection may be used to pay administrative costs associated with testing for or remedying lead contamination.
 (3)ConditionsAs a condition of receiving a grant under this subsection, an eligible entity shall— (A)ensure that grant funds are expended in accordance with—
 (i)the guidance of the Environmental Protection Agency entitled 3Ts for Reducing Lead in Drinking Water in Schools: Revised Technical Guidance, dated October 2006, or any successor guidance document or regulation; or (ii)applicable State regulations or guidance regarding the reduction of lead in drinking water in schools, if such regulations or guidance are not less stringent than the guidance referred to in clause (i), as determined by the Administrator; and
 (B)make publicly available, including through publication on the Internet website of the eligible entity to the extent practicable, a copy of the results of any testing for lead contamination in school drinking water for which funding is received under this subsection; and
 (C)notify parent, teacher, and employee organizations of the availability of the test results described in subparagraph (B).
 (4)Eligible entitiesFor purposes of this subsection, the term eligible entity means— (A)a local educational agency; or
 (B)a State agency administering a State-wide program to test for, or remedy, lead contamination in drinking water..
 3.Conforming amendmentSection 1465 of the Safe Drinking Water Act (42 U.S.C. 300j–25) is repealed. 